DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species.
Species I (Fig 3) drawn to an electric motor 40 positioned upstream of the bladed rotor 23 and generator 30, motor 40 having an output shaft 41 fixed to the carrier 53 to the planet gears 52 
Species II (Fig 4) drawn to an electric motor 40 positioned upstream of the bladed rotor 23 and generator 30, having an output shaft 40 directly fixed to sun gear 51 
Species III (Fig 5) drawn to an electric motor 40’ positioned between the bladed rotor 23 and the generator 30

The species are independent or distinct because each species contains distinct feature(s) as stated above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Tim Klima on 9/9/2021 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-5 and 7-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
The following claim(s) is/are objected to because of the following informalities:  
Claim 1 ll. 5 “the first one” should be changed to “the first [[one]]generator component”
Claim 1 ll. 6 “the second one” should be changed to “the second [[one]]generator component”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“transmitting torque by means of the electrical generator” in claim 16, because the function of transmitting torque is performed by the structure electrical generator.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “the electrical generator is configured to provide electrical power to the electric motor”, which lacks a written description. In the instant specification, Para 0063, 0064, and 0065 describe that the electrical generator 30 comprises a rotor 31, stator 32, where either one can comprise an armature specifically for producing electrical power, while the other one comprises a field winding and/or at least one permanent magnet. Then, Para 0068 describes that the electrical generator 30 can be used as a magnetic coupling to transmit torque. However, there is no details of how the armature and the field winding and/or the permanent magnet are positioned relative to one another, the rotor, and the stator to accomplish both functions of producing electrical power and coupling/decoupling the generator from the bladed rotor 23 to drive the bladed rotor.  Para 0066 describes that the electrical generator can be an alternator or a dynamo, but again, there is also no additional details on how to operate an alternator or a dynamo as an electromagnetic transmission as described in Para 0068.
Therefore, claim 9 lacks a written description of how to operate the electrical generator to generate electrical power along with being a magnetic coupling/electromagnetic transmission.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (6776002).
Regarding claim 1
	Ho discloses a gas turbine engine (Fig 1) for an airplane (Abstract), comprising: 
- a bladed rotor (compressor 24), 
- a shaft (28, 38) driven by a turbine (42) and 
- an electrical generator (electromechanical machine 20 can function as a motor/generator, col 2 ll. 31-36) including first (rotor 26) and second (stator 34) generator components that can be rotated (rotor 26 and stator 34 rotate relative to one another, the claim does not require that both the first and second components are rotating components that rotate together) and magnetically coupled to one another (stator 34 magnetically couples the rotor 26 to rotor 18, Col 2 ll. 31-34, this indicates that stator 34 is also magnetically coupled to rotor 26), the first one being fixed to the shaft (rotor 26 fixed to shaft 28) and the second one being mechanically coupled to the bladed rotor (stator 34 is physically mounted, i.e. mechanically coupled, within electromechanical machine 20, machine 20 is mechanically coupled to bladed rotor 24, thus stator 34 is also mechanically coupled to the bladed rotor 24) so as to drive the bladed rotor (in a starting mode, bladed rotor/compressor 24 can be motored by the rotor 26, Col 3 ll. 65-67, this indicates that stator 34 is magnetically coupled with rotor 26 to drive bladed rotor 24).
Regarding claim 2
	Ho discloses the gas turbine engine according to claim 1.
Ho further discloses wherein the second generator component is fixed to the bladed rotor (stator 34 is securely mounted, i.e. fixed, within electromechanical machine 20, machine 20 is secured, i.e. fixed, bladed rotor 24, thus stator 34 is indirectly fixed to the bladed rotor 24).
Regarding claim 3
	Ho discloses the gas turbine engine according to claim 1.
Ho further discloses wherein the first generator component is a generator rotor (rotor 26) and the second generator component is a generator stator (stator 34).
Regarding claim 14
Ho discloses the gas turbine engine according to claim 1.
Ho further discloses wherein the bladed rotor is a fan (compressor 24 construed as a fan because a compressor has similar structures as a fan and also functions as a fan).
Regarding claim 15
Ho discloses the gas turbine engine according to claim 1.
Ho further discloses an airplane (Abstract) comprising at least one gas turbine engine (36) according to claim 1.

Claim(s) 1, 4, 9, 11-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory (5309029).
Regarding claim 1
	Gregory discloses a gas turbine engine (Fig 1) for an airplane (Abstract), comprising: 
- a bladed rotor (compressor 120), 
- a shaft (112) driven by a turbine (turbine 136, 138) and 
- an electrical generator (motor generator 106, Col 5 ll. 64-67) including first (rotor 152) and second (stator 150) generator components that can be rotated (rotor 152 and stator 150 rotate relative to one another, the claim does not require that both the first and second components are rotating components that rotate together) and magnetically coupled to one another (windings 149 magnetically coupled the rotor and the stator together, Col 5 ll. 64-67), the first one being fixed to the shaft (rotor 152 is received on shaft 112, Col 5 ll. 38-41) and the second one being mechanically coupled to the bladed rotor (stator 150 mechanically coupled to clutch 114 which is mechanically coupled to shaft 110 of bladed rotor 120 in Fig 1) so as to drive the bladed rotor (during low altitude, electrical energy is supplied to motor/generator 104 and 106 to start-up of shafts 110 and 112, once rotation of turbine 136/138 is sufficient, clutch 114 is engaged in order for torque from shaft 112 to be supplied to shaft 110 to drive the bladed rotor 120, Col 6 ll. 33-55, this indicates that the rotor 152 and stator 150 are magnetically energized to drive shaft 112 which engaged with shaft 110 to drive bladed rotor 120).
Regarding claim 4
	Gregory discloses the gas turbine engine according to claim 1.
Gregory further discloses an electric motor (104) for driving the bladed rotor (104 operates in the electric motor mode to drive shaft 110 to drive bladed rotor 120, Col ll. 50-55).
Regarding claim 9
	Gregory discloses the gas turbine engine according to claim 4.
Gregory further discloses wherein the electrical generator (106 operates in the generator mode, Col 8 ll. 45-51) is configured to provide electrical power to the electric motor (electrical energy flow coupling between 106 in generator mode and 104 in electric motor mode, this indicates that generator 106 provides electrical power to motor 104).
Regarding claim 11
	Gregory discloses the gas turbine engine according to claim 4.
Gregory further discloses an electrical energy storage (aircraft battery, Col 10 ll. 41-45) to store electrical power and provide electrical power to the electric motor (aircraft battery provides power to motor/generators 104, 106).
Regarding claim 12
	Gregory discloses the gas turbine engine according to claim 11.
Gregory further discloses wherein the energy storage comprises a battery (aircraft battery, Col 10 ll. 41-45).
Regarding claim 13
	Gregory discloses the gas turbine engine according to claim 11.
Gregory further discloses wherein the energy storage is coupled to the electrical generator to receive electrical energy from the electrical generator (bi-directional path 242 in Fig 2 to provide starting energy from a storage battery and charging energy for the storage energy, Col 10 ll. 30-32, the storage battery is the aircraft battery to provide to motor generators 104, 106, Col 10 ll. 42-45, this indicates that the aircraft storage battery is coupled to the electrical generator 106 to receive electrical energy from the generator 106 when it is operating in generator mode).
Regarding claim 16
	Gregory discloses a method for operating the gas turbine engine according to claim 1.
Gregory further discloses a step of magnetically transmitting torque by means of the electrical generator (during low altitude, electrical energy is supplied to motor/generator 104 and 106 to start-up of shafts 110 and 112, i.e. stator 150 and rotor 152 are magnetized via windings 149, once rotation of turbine 136/138 is sufficient, clutch 114 is engaged in order for torque from shaft 112 to be supplied to shaft 110 to drive the bladed rotor 120, Col 6 ll. 33-55).
Regarding claim 17
Gregory discloses the method according to claim 16.
Gregory further discloses a step of magnetizing the electrical generator in dependence of a current operating status of the gas turbine engine (during low altitude, electrical energy is supplied to motor/generator 104 and 106 to start-up of shafts 110 and 112, i.e. stator 150 and rotor 152 are magnetized via windings 149, Col 6 ll. 33-55), wherein the current operating status is engine start.
Regarding claim 18
	Gregory discloses the method according to claim 16.
Gregory further discloses wherein the gas turbine engine further comprises an electric motor (104) for driving the bladed rotor (104 operates in the electric motor mode to drive shaft 110 to drive bladed rotor 120, Col ll. 50-55), wherein the method further comprises providing electrical power to the electric motor in dependence on the current operating status of the gas turbine engine (during low altitude, i.e. current operating status, electrical energy is supplied to motor/generator 104 and 106 to start-up of shafts 110 and 112, Col 6 ll. 33-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of Beutin (20090039653).
Regarding claim 5
	Gregory discloses the gas turbine engine according to claim 4.
Gregory further discloses placing the motor/generator (104) inline and downstream of the bladed rotor (120).
Gregory is silent on wherein the bladed rotor is arranged between the electrical motor and the electrical generator.
	However, Beutin teaches to place a generator (20) inline and upstream of a bladed rotor (fan 18).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to place the motor/generator 104 upstream of the bladed rotor 120 in Gregory, as suggested and taught by Beutin, because by placing the generator upstream of the fan, in a cool region would reduce its need for cooling and therefore its mass (Para 0011).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of Huntington (9599070).
Regarding claim 7
	Gregory discloses the gas turbine engine according to claim 1.
Gregory further discloses wherein the electric motor and the bladed rotor are coupled with one another via an epicyclic gearing.
However, Huntington teaches to couple an epicyclic gearing (gearbox 320 in Fig 7, gearbox 320 may be an epicyclic gearbox, Col 29 ll. 15-17) between an electric motor (generator 302 couples to electric power 74 and directly drives the gearbox 320, Col 28 ll. 40-53, this indicates that the generator 302 also functions as a motor) and a bladed rotor (compressor 300).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an epicyclic gearing such that the electric motor and the bladed rotor in Gregory are coupled with one another via the epicyclic gearing, as suggested and taught by Huntington, because the epicyclic gearing allows the bladed rotor to rotate at different speeds, such that the bladed rotor can be designed or selected to provide a desired amount (flow rate or pressure) of air to the engine (Col 28 ll. 45-53).
Regarding claim 8
	Gregory in view of Huntington discloses the gas turbine engine according to claim 1.
Gregory in view of Huntington further discloses wherein the epicyclic gearing is arranged between the bladed rotor and the electrical motor (Huntington teaches epicyclic gearing 320 positioned between bladed rotor 300 and electrical motor 302 in Fig 7).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of Hino (9520757).
Regarding claim 10
Gregory discloses the gas turbine engine according to claim 4.
Gregory is silent on a frequency converter coupling the electrical generator with the electric motor.
However, Hino teaches a gas turbine engine comprising a frequency converter (10, Col 3 ll. 38-44) coupling an electrical generator (power generator 7 connected to a grid 50, Fig 1 Col 3 ll. 37) with an electrical motor (9, Col 3 ll. 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to couple the electrical generator to the electric motor in Gregory via a frequency converter, as suggested and taught by Hino, in order to convert AC power to DC and vice versa for flexibility in operation (Col 5 ll. 64-7 to Col 6 ll. 1-1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shelley (9212625) teaches electric motors positioned upstream of combustor 44 in Fig 4.
Klonowski (9828917) teaches a hybrid system comprising an electric motor EM 12 coupled to a current converter 13.
Dooley (20070296215) teaches an electrical generator with stators 9a/b and rotors 6a/b
Jacobson (20040000460) teaches an electro-magnetic clutch 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741